Citation Nr: 1028581	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-28 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Clement T. Pyles, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active service from April 1943 to September 1945.

In a July 1981 decision, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of death of the Veteran.  
This appeal arises from a February 2007-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that determined that new and material evidence 
had not been submitted and denied an application to reopen the 
claim.  Following submission of additional evidence and argument 
in June 2008, the RO determined that new and material evidence 
had been submitted and reopened the case.  Service connection 
remained denied on the merits, however.  

The appellant submitted a notice of disagreement (NOD) in 
February 2008 that the RO determined to be a timely NOD.  See 
Marsh v Nicholson, 19 Vet. App. 381, 385 (2005).


FINDINGS OF FACT

1.  In July 1981, the Board denied service connection for the 
cause of death of the Veteran.  

2.  Evidence received since the July 1981 Board decision is new 
and material and raises a reasonable possibility of 
substantiating the claim. 

3.  The appellant was married to the Veteran at the time of his 
death.

4.  The Veteran died on March [redacted], 1980.  

5.  The immediate cause of death listed on the certificate of 
death was metastatic carcinoma, probably lung.  

6.  At the time of death, the sole service-connected disability 
was intervertebral disc syndrome, for which a total rating was in 
effect.

7.  Competent medical evidence reflects that medication taken for 
the sole service-connected disability likely accelerated the 
Veteran's death.


CONCLUSIONS OF LAW

1.  A July 1981 Board decision, which denied service connection 
for the cause of death of the Veteran, is final.  38 U.S.C. 
§ 4004(b) (West 1976); 38 C.F.R. § 19.104 (1981).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2009).

3.  A service-connected disability materially contributed to the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 1981, the Board denied service connection for the cause 
of death of the Veteran.  The pertinent evidence considered by 
the Board in July 1981 included:  service treatment records, 
earlier-dated service connection applications, the appellant's 
earlier-dated application for dependency and indemnity 
compensation, her testimony offered in October 1980, VA 
examination reports, private medical reports, RO decisions, a 
Board decision, and a death certificate.  In September 1976, the 
Board had granted a total disability rating based on individual 
unemployability (TDIU).  In October 1976, the RO assigned an 
effective date of December 11, 1975, for TDIU, based on a claim 
received then.  

A death certificate indicates that the Veteran died on March [redacted], 
1980, due to metastatic carcinoma of probable lung origin.  The 
Veteran had lived for months with the condition prior to death.

Where a claim has been finally disallowed, the law and 
regulations provide that if new and material evidence has been 
presented or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2009).

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim on 
any basis, in this case, since the Board decision dated in 
November 1996.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence received by VA since the Board's July 1981 decision 
includes an August 2005 application to reopen the claim and a 
favorable opinion offered by a medical health professional.  The 
medical opinion is new, as it was not previously before VA 
decision makers.  It is material because it relates to the 
ultimate issue in this case, that is, service connection for 
cause of death.  Finally, because it is competent, it raises a 
reasonable possibility of substantiating the claim.  

Thus, the evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a).  The Board therefore finds that the 
appellant's claim should be reopened and adjudicated on the 
merits.

Service Connection for Cause of Death

Generally, to establish service connection for the cause of the 
Veteran's death due to metastatic carcinoma, competent evidence 
must be presented that relates the fatal disease to a period of 
military service or a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2009).

Competent evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to be a "contributory cause" it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that it combined to cause death, or 
that it aided or lent assistance to the production of death, that 
is, that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.
At the time of the Veteran's death, service connection was in 
effect for intervertebral disc syndrome, rated totally (100 
percent) disabling on an extra-schedular basis.  

The claims file reflects that the appellant and the Veteran were 
married at the time of the Veteran's death.  The Veteran died at 
Guernsey Memorial Hospital on March [redacted], 1980.  He was 63 years 
old.  The immediate cause of death, as listed on the certificate 
of death, was metastatic carcinoma, probably of the lung.  The 
death certificate lists no contributing cause.  No autopsy was 
performed.  

In June 2008, A. Canty, RN [Registered Nurse], BSN [Bachelor of 
Science in Nursing], CLNC [Certified Legal Nurse-Consultant], 
reported that during the last 5 years of the Veteran's life, he 
had regularly taken oral systemic pain medications for 
intervertebral disc syndrome.  These oral medications included 
Valium and Fiorinal.  Nurse Canty provided the following opinion:

Due to the systemic effect oral pain 
medications have on the body, pain 
medications not only alleviate pain, but 
also mask symptoms, such as respiratory 
symptoms and chest pain.  Based on the 
clinical findings, at the time of [the 
Veteran's] hospitalization and diagnosis of 
lung cancer, it is at least as likely as 
not [the Veteran] had lung cancer symptoms 
prior to his diagnosis of lung cancer.  
Given the absence of complaints, it is at 
least as likely as not that [the Veteran's] 
use of pain medications, for his service[-
]connected back disability, masked symptoms 
of lung cancer; therefore, it is at least 
as likely as not [the Veteran's] pain 
medications contributed to the delay in 
diagnosis of lung cancer.  The delay in 
diagnosing [the Veteran's] lung cancer 
resulted in a delay of treatment, 
subsequently causing premature death.

Nurse Canty added a well-reasoned and well-supported rationale 
for concluding that the delay in diagnosing cancer, due in part 
to pain medication taken for service-connected disability, did, 
in fact, hasten death.  That is, his service-connected disability 
caused a "premature death."  Nurse Canty was able to review the 
evidence in the claims file.

VA regulation specifically addresses the case where a service-
connected disability had a material influence in "accelerating" 
the Veteran's death.  38 C.F.R. § 3.312(c) (4) states: 

There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated 
irrespective of coexisting conditions, but, 
even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not generally be 
reasonable to hold that a service-connected 
condition accelerated death unless such 
condition affected a vital organ and was of 
itself of a progressive or debilitating 
nature. 

In this case, as Nurse Canty has observed, if it were not for the 
service-connected disability, the cancer that affected vital 
organs would have been earlier diagnosed and treated and thus 
would not have killed the Veteran so soon.  This is a reasonable 
basis to hold that a service-connected condition had a material 
influence in accelerating death.  Contrary medical evidence has 
not been submitted.  

While the RO has rejected the favorable medical opinion as too 
"remote and speculative to substantiate a claim" the opinion is 
well-supported by rationale and it is based on accurate facts.  
According to the United States Court of Appeals for Veterans 
Claims, the weight to attach to a medical opinion depends on its 
supporting rationale and the accuracy of its factual 
underpinning.  "Remoteness" and "speculation" are not 
considered.  The Board finds the medical opinion persuasive, as 
it is based on accurate facts and supported by a rationale.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded no 
weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion based upon an inaccurate factual premise has no 
probative value).  A medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  In this case, no contrary opinion has been 
offered.  

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence demonstrates 
that service-connected disability did substantially or materially 
contribute to the Veteran's death.  Therefore, service connection 
is warranted for the cause of death of the Veteran.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of death of the Veteran is 
granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


